Citation Nr: 0300209	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-06 150A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts that did not reopen the 
veteran's claim of entitlement to service connection for 
hearing loss and denied service connection for PTSD and 
tinnitus.  

The veteran testified during a video conference before the 
undersigned Member of the Board in July 2002.  That 
hearing was conducted with the cooperation of the 
Providence, Rhode Island RO, for the convenience of the 
veteran.  During the video conference, the veteran 
withdrew his appeal as to the tinnitus issue.  Since that 
issue has been withdrawn, it cannot be further considered 
by the Board.  38 C.F.R. § 20.204 (2002).

In the decision below, the Board found that new and 
material evidence has been submitted to reopen the 
veteran's claim of service connection for hearing loss; 
however, additional development is necessary before the 
issue of entitlement to service connection can be 
adjudicated.  All development is being undertaken by the 
Board pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing the 
issue.

FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The veteran does not have a current diagnosis of PTSD.

3.  Evidence received since January 1987 rating decision 
that denied service connection for hearing loss includes 
evidence that is relevant and probative to the issue at 
hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002). 

2.  Evidence submitted since the January 1987 rating 
decision is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156, as constituted prior to August 29, 
2001. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal as all notification and 
development action needed to render a fair decision on the 
claims, to the extent possible, have been accomplished.

Through an April 2001 rating decision and a May 2001 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence which 
would substantiate the claims, and the evidence that has 
been considered in connection with the appeal. The record 
also reflects that correspondence dated in October 2000 
informed the veteran of what evidence the VA would obtain 
and what evidence and information the veteran was 
responsible for providing.  The aforementioned documents, 
when viewed together, satisfy the statutory and regulatory 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of 
the foregoing, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit such information and evidence.

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence to support his claim.  In doing so, the RO 
arranged for VA medical examinations and obtained medical 
records from the VA facilities identified by the veteran.  
In addition, the veteran testified during a video 
conference.  Private medical records have also been 
associated with the claims file.  No additional pertinent 
evidence has been identified by the veteran or his 
representative.  

The Board also notes that with respect to claims requiring 
new and material evidence the VCAA states that, "[n]othing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  
38 C.F.R. § 3.156(a) (2002); however, the revised 
regulation is only applicable to claims filed on or after 
August 29, 2001.  Since the claim on appeal was filed 
prior to that date, the Board will decide the claim under 
the prior version of the regulation. 

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at present does not 
pose risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 394 (1993).  The claim 
is ready to be considered on the merits.

Service Connection

Factual Background

Service medical records do not contain any complaints or 
findings related to a mental disorder.  Service personnel 
records indicated that the veteran's military occupational 
specialty was general clerk, but he also served as a gun 
crewman of light artillery.  Battles and campaigns he 
participated in included Normandy and the Northern France 
Rhineland.

Medical records from the VA Medical Center (VAMC) in White 
River Junction dated from July 1975 to September 1987 
included the veteran's complaint of overeating due to 
nerves in October 1980.  Progress notes dated in December 
1984 noted that the veteran had mild depression, no 
suicidal or homicidal ideation, and only had alcohol 
induced hallucinations.  

Records from the Springfield VAMC dated from February 1998 
to March 2000 showed that the veteran was seen in March 
1999 for an annual review.  The review indicated that 
there was no history of depression, blues, fears, or 
insomnia.

A statement from the veteran dated in March 2000 indicated 
that he had eight months of combat that resulted in 
"combat fatigue" in service that continued after 
separation from service.  

In January 2001 the veteran underwent a VA examination.  
He indicated that he had "battle fatigue" because he 
worked very hard in the Battle of the Bulge, which made 
him very tired by the end of the day.  He did not report 
any traumatic events in service to which he reacted with 
any degree of intense fear or shock.  He did not isolate 
himself socially, experience uncontrollable anger, or 
demonstrate social impairment that was related to any 
events in service.  In addition, he did not re-experience 
combat situations in any form.  The physician indicated 
that the veteran did not suffer from PTSD as he did not 
satisfy any of the criteria for a diagnosis.

In March 2001, the veteran submitted a newspaper article 
from November 2000 that reported on a ceremony in which 
France recognized veterans of World War II.

The veteran testified during a July 2002 video conference 
that while in the service a tank shot "88s" at him as he 
sat on top of an Army truck.  The memory of that event 
made it difficult to sleep when he thought about it.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clearing and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor. 38 C.F.R. § 3.304(f), see 
also Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
phrase "engaged in combat with the enemy" requires that a 
veteran has participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in 
combat with the enemy requires evaluation of all pertinent 
evidence in each particular case.  VAOPGCPREC 12-99. 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not 
combat related, the veteran 's lay testimony, by itself, 
is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain 
credible supporting evidence that corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see 
Zarycki, 6 Vet. App. at 98.  

The final requirement is medical evidence of a nexus 
between the claimed in-service stressor and the current 
disability.  However, such after-the-fact medical nexus 
evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not 
be substituted by application of the provisions of 
§ 1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

Based on the evidence, the veteran appears to have engaged 
in combat with the enemy.  Personnel records showed that 
the veteran was a gun crewman in service and participated 
in battles and campaigns at Normandy and the Northern 
France Rhineland.  In light of these facts, his lay 
statements that he was shot at while in service are 
sufficient to establish the occurrence of the claimed 
stressor because they are consistent with the conditions, 
circumstances, and hardships of service.  

The occurrence of a claimed stressor, however, is only one 
of the elements needed to establish service connection for 
PTSD.  A current diagnosis of PTSD is also necessary and a 
review of the evidence fails to show a diagnosis of PTSD 
has been made.  A VA physician, who examined the veteran 
in January 2001, stated in a report that the veteran does 
not have PTSD and he did not satisfy any of the criteria 
for the disorder.  The fact that the veteran did not 
report any stressors at the time of the VA examination, 
but later testified during a video conference that he had 
trouble sleeping when he recalled being shot at by tanks 
does not invalidate the physician's finding that the 
criteria for a PTSD diagnosis have not been met.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD; therefore, the benefit of the 
doubt doctrine does not apply and the appeal is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).

New and Material Evidence

The veteran's initial claim for entitlement to service 
connection for hearing loss was denied in a January 1987 
rating decision.  Although he was given written 
notification of the denial that same month, he failed to 
perfect his appeal within the prescribed period of time; 
therefore, the rating decision became final.  

Although the RO determined in rating decisions dated in 
June 2000 and April 2001 that new and material evidence 
had not been submitted to reopen the claim of entitlement 
to service connection, the Board, in the first instance, 
must rule on the matter of reopening a claim.  The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, it 
must first be determined whether the veteran has submitted 
new and material since the most recent adverse final 
decision. 

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the 
January 1987 rating decision.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 
Vet. App. 273 (1996).

Applicable law provides that a claim, which is the subject 
of a prior final decision, may be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  The analysis to be applied when a claim to reopen 
is presented begins with a determination whether there is 
evidence not previously submitted, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the January 1987 rating 
decision consisted of service medical and personnel 
records, the veteran's DD Form 214, and White River 
Junction VAMC records dated from September 1979 to 
November 1986.  Service medical records showed that at the 
time he entered into service, the veteran's hearing was 
20/20 bilaterally.  A separation examination report showed 
that the veteran's hearing was 15/15 bilaterally.  No 
complaints or findings related to hearing loss were noted.  
Personnel records indicated that the veteran served as a 
gun crewman of light artillery for one year and seven 
months.  Outpatient treatment records from White River 
Junction VAMC indicated the veteran was treated on several 
occasions for ear infection.  In October 1979 he reported 
a history of hearing loss due to noise exposure in 
service.  In June 1985 he was noted to have hearing aids 
bilaterally.  A November 1986 audiology test showed that 
Puretone thresholds at 1000 hertz were 50 in the left ear 
and 80 in the right ear.  At 2000 hertz, Puretone 
thresholds were 60 in the left ear and 90 in the right 
ear.  At 4000 hertz, Puretone thresholds were 70 in the 
left ear and 90 in the right ear.

Upon consideration of this evidence, the RO denied service 
connection based on the fact that there was evidence of 
hearing loss in service and treatment was not shown until 
35 years after separation from service.  

Evidence relative to the claim received by the RO since 
the January 1987 rating decision consists of duplicate 
service records, White River Junction VAMC records dated 
from July 1975 to September 1987, a statement from the 
veteran dated in December 1988, audiological test results 
from a private provider dated from November 1981 to 
February 1991, receipts for hearing aids dated from March 
1981 to November 1985, a hearing evaluation report dated 
in April 2000, and a transcript of a July 2002 video 
conference.

Upon consideration of this evidence, the Board finds that 
the veteran's testimony during a July 2002 video 
conference provides evidence that is new and material to 
his claim.  The veteran provided credible evidence under 
oath that detailed specific incidents of noise exposure in 
service.  Upon consideration of this evidence, the Board 
finds that the evidence bears directly and substantially 
upon the specific matter under consideration and it must 
be considered in order to fairly decide the claim on the 
merits

For this reason stated above, the Board finds that there 
is new and material evidence to reopen the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the claim is reopened.  
38 U.S.C.A. § 5108.  



ORDER

Service connection for PTSD is denied.

New and material evidence having been submitted, the claim 
of entitlement to service connection for hearing loss is 
reopened.  To this extent only, the appeal is allowed.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

